COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      John Elsworth Combest v. The State of Texas

Appellate case number:    01-13-00712-CR

Trial court case number: 1221980

Trial court:              184th District Court of Harris County

        On January 13, 2014, counsel for Appellant, John Elsworth Combest, filed a Motion to
Extend Time to file Appellate Brief. The motion is GRANTED, and the brief must be filed by
March 8, 2014. This is the final extension of this deadline. No further requests for extension
will be considered.
       It is so ORDERED.

Judge’s signature: _____/s/Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: February 18, 2014